Exhibit 10.57

 

FIRST AMENDMENT

TO THE WARRANT TO PURCHASE COMMON SHARES OF

CLEAN ENERGY FUELS CORP.

 

This First Amendment (“First Amendment”) to that certain Warrant to Purchase
Common Shares of Clean Energy Fuels Corp., a Delaware corporation (the
“Company”), issued by the Company to Boone Pickens (the “Holder”), and dated as
of December 28, 2006 (the “Warrant”), is made and executed, by and between the
Holder and the Company.

 

The Holder and the Company are, from time to time, referred to herein
collectively as the “Parties.”  Capitalized terms used but not defined herein
shall have the meaning ascribed to such terms in the Warrant.

 

RECITALS

 

WHEREAS, the Parties entered into the Warrant;

 

WHEREAS, the Parties wish to amend the Warrant on the terms and conditions set
forth herein; and

 

WHEREAS, the Company’s stockholders have approved the terms of this First
Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations of the
Parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

AMENDMENT

 

1.             Amendment to Section 1 — Exercise; Issuance of Certificates;
Payment for Shares.  Section 1 is hereby amended by adding a second paragraph to
Section 1, as follows:

 

“As an inducement to the Holder to exercise a portion of the Warrant prior to
the expiration date of the Exercise Period (an “Early Exercise”), the Company
hereby agrees that in the event of an Early Exercise, the Company will extend
the Exercise Period of the Warrant for an identical number of Shares that are
purchased pursuant to the Early Exercise for a duration of time determined in
accordance with this Section 1. The length of the extension of the Exercise
Period will be determined as follows: the Company will determine the non-cash
financial gain that the Company will recognize due to the Early Exercise (the
“Early Exercise Gain”) and extend the Exercise Period of the Warrant for the
same number of shares purchased pursuant to the Early Exercise so that the non
financial charge the Company recognizes with respect to such extension (the
“Extension Charge”) is of identical value to the Early Exercise Gain.  For
example, in the event that the Holder exercises the Warrant with respect to five
million (5,000,000) shares on June 28, 2010 and the Company recognizes a $2.5
million Early Exercise Gain with respect to the Early Exercise, the Company will
extend the Exercise Period of the Warrant with respect to five million
(5,000,000) Shares by a number of days that results in an Extension Charge of
$2.5 million, determined as of the date of the Early Exercise.”

 

2.             Terms and Conditions of the Warrant.  Other than as expressly set
forth in this First Amendment, all of the terms and conditions of the Warrant
shall remain in full force and effect and shall apply to this First Amendment.

 

3.             Whole Agreement.  The Warrant, as amended by this First
Amendment, contains the full understanding of the Company and the Holder with
respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings other than expressly
contained herein and therein.

 

4.             Governing Law.    This First Amendment shall be deemed to be a
contract made under the laws of the State of Delaware and for all purposes shall
be governed by and construed in accordance with the laws of such State
applicable to contracts to be made and performed entirely within such State,
without regard to its conflicts of laws rules.

 

5.             Counterparts.  This First Amendment may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
taken together shall constitute one and the same instrument.  Signatures to this
First Amendment transmitted by facsimile, email, portable document format (or
.pdf) or by any other electronic means intended to preserve the original graphic
and pictorial appearance of this First Amendment shall have the same effect as
the physical delivery of the paper document bearing original signature.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this First Amendment to be
effective as of the last date written below.

 

CLEAN ENERGY FUELS CORP.

BOONE PICKENS

 

 

 

 

By:

/S/ Andrew J. Littlefair

 

/S/ Boone Pickens

Name:

Andrew J. Littlefair

 

Boone Pickens

Title:

President & CEO

 

 

Date:

June 6, 2011

 

Date:

June 1, 2011

 

--------------------------------------------------------------------------------